 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11    JUAN OROZCO and JUAN OROZCO-                 No. 14-cv-02113-MCE-EFB
      BRISENO, on behalf of themselves
12    and on behalf of all persons similarly
      situated,
13                                                 ORDER:
                       Plaintiffs,
14                                                 (1)   GRANTING FINAL APPROVAL TO
            v.                                           CLASS ACTION SETTLEMENT;
15                                                       AND
      ILLINOIS TOOL WORKS INC., a
16    corporation, and DOES 1 through 50           (2)   ENTERING FINAL JUDGMENT
      Inclusive,
17
                       Defendant.
18
19

20         On May 2, 2019, a hearing was held on Juan Orozco and Juan Orozco-Briseno’s

21   (“Plaintiffs”) Motion for Final Approval of Class Settlement (the “Settlement”) (ECF No.

22   132) and Motion for Attorney Fees and Costs concerning payments to Plaintiffs, Class

23   Counsel, and the Settlement Administrator. ECF No. 130. Blumenthal Nordrehaug

24   Bhowmik De Blouw LLP appeared for Plaintiffs; and Holland & Knight appeared for

25   Defendant Illinois Tool Works Inc. (“Defendant”).

26         The Parties have submitted their Settlement, which this Court preliminarily

27   approved by its January 2, 2019, Order (ECF No. 129) (the “Preliminary Approval

28   Order”). In accordance with the Preliminary Approval Order, Class Members have been
                                                  1
 1   given notice of the terms of the Settlement and the opportunity to comment on or object
 2   to it or to exclude themselves from its provisions. Having received and considered the
 3   Settlement, the supporting papers filed by the Parties, and the evidence and argument
 4   received by the Court before entering the Preliminary Approval Order and at the final
 5   approval hearing, the Court GRANTS final approval of the Settlement, enters this Final
 6   Approval Order, and HEREBY ORDERS and MAKES DETERMINATIONS as follows:
 7          1.     Except as otherwise specified herein, the Court for purposes of this Final
 8   Approval Order adopts all defined terms set forth in the Class Action Settlement
 9   Agreement (“Agreement”)
10          2.     The Court has jurisdiction over this action and the Settlement pursuant to
11   28 U.S.C. sections 1132(a) and 1332(d).
12          3.     For settlement purposes, the Court confirms the certification of the Class
13   defined as: “all individuals who are members of either of the two classes previously
14   certified by the Court, i.e., (1) the Wage Statement Class, and (2) the UCL Class.” The
15   “UCL Class” means all individuals who are or previously were employed by ITW in
16   California as non-exempt Materials Processors at ITW Rippey from March 27, 2010

17   through October 25, 2017. The “Wage Statement Class” means all individuals who are
18   or previously were employed by ITW in California as non-exempt employees during the
19   period from March 27, 2013 through October 25, 2017, and who received a wage

20   statement reflecting a second overtime payment expressed solely as a lump sum.
21          4.     Pursuant to this Preliminary Approval Order, the Notice of Class Settlement
22   was sent to each class member by first-class mail. The Notice informed Class Members
23   of the terms of the Settlement, their right to receive a Settlement Share, their right to
24   comment on or object to the Settlement and/or the attorneys’ fees and costs, their right
25   to elect not to participate in the Settlement and pursue their own remedies, and their
26   right to appear in person or by counsel at the final approval hearing and be heard
27   regarding approval of the Settlement. Adequate periods of time were provided by each
28   of these procedures.
                                                    2
 1          5.     The Court finds and determines that this notice procedure afforded
 2   adequate protections to Class Members and provides the basis for the Court to make an
 3   informed decision regarding approval of the settlement based on the responses of Class
 4   Members. The Court finds and determines that the Notice provided in this case was the
 5   best notice practicable, which satisfied the requirements of law and due process.
 6          6.     Pursuant to the Class Action Fairness Act, 28 U.S.C. § 1711 et seq.
 7   (“CAFA”), Defendant mailed Notice of the proposed settlement to the Attorney General
 8   of the United States and the appropriate state official in each state in which a Class
 9   Member reportedly resides according to Defendant’s records on January 9, 2019.
10   Accordingly, the requirements under CAFA to provide notice to the appropriate federal
11   and state officials have been satisfied.
12          7.     No Class Members filed written objections to the proposed settlement as
13   part of this notice process. No Class Member requested exclusion, and as a result, the
14   entire Class will participate in the Settlement.
15          8.     For the reasons stated in the Preliminary Approval Order, the Court finds
16   and determines that the terms of the Settlement are fair, reasonable and adequate to the

17   Class and to each Class Member and that the Participating Class Members will be
18   bound by the Settlement, that the Settlement is ordered finally approved, and that all
19   terms and provisions of the Settlement should be and hereby are ordered to be

20   consummated.
21          9.     The Court finds and determines that the Gross Settlement Amount in the
22   amount of $ 600,000 and the Settlement Payments to be paid to the Participating Class
23   Members as provided for by the Settlement are fair and reasonable. The Court hereby
24   GRANTS final approval to and orders the payment of those amounts be distributed to
25   the Participating Class Members out of the Net Settlement Amount in accordance with
26   the Agreement.
27          10.    The Court finds and determines that the fees and expenses of KCC Class
28   Action Services in administrating the settlement, in the amount of $20,000, are fair and
                                                    3
 1   reasonable. The Court hereby GRANTS final approval to and orders that the payment of
 2   that amount be paid out of the Gross Settlement Amount in accordance with the
 3   Agreement.
 4          11.    The Court finds and determines that the request by Plaintiffs and Class
 5   Counsel to the Enhancement Awards and the attorneys’ fees and costs pursuant to the
 6   Agreement are fair and reasonable. The Court hereby GRANTS final approval to and
 7   orders that the payment of the requested amounts of $15,000 each for the Enhancement
 8   Awards to the Plaintiffs, $198,000 for attorneys’ fees to Class Counsel, and $72,252.26
 9   for litigation expenses be paid out of the Gross Settlement Amount in accordance with
10   the Settlement.
11          12.    As of the Effective Date as defined in the Agreement, all members of the
12   Wage Statement Class who do not timely opt-out shall individually and on behalf of all
13   their respective successors, assigns, agents, attorneys, executors, heirs and personal
14   representatives, fully and finally release and discharge the Released Parties, and each
15   of them, from the “Released Wage Statement Claims” defined as: only those claims that
16   were or could have been alleged in the Complaints in the Civil Action and/or the PAGA

17   Letter under any local law, state law, federal law, common law, equity or other theory,
18   arising in any way from the receipt or non-receipt of wage statements by those Wage
19   Statement Class Members, or the content or lack of content of any wage statements

20   received by those Wage Statement Class Members for the period from March 27, 2013
21   through October 25, 2017. This release shall only extend to Released Wage Statement
22   Claims that accrued during the Wage Statement Class Period. Notwithstanding the
23   foregoing, the Released Wage Statement Claims do not include any individual claim
24   under Section 16(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), as to
25   a Wage Statement Class Member who does not opt-in to the Settlement by cashing,
26   depositing, or endorsing his or her Settlement Payment check. As of the Effective Date
27   as defined in the Agreement, all members of the UCL Class who do not timely opt-out
28   shall individually and on behalf of all their respective successors, assigns, agents,
                                                   4
 1   attorneys, executors, heirs and personal representatives, fully and finally release and
 2   discharge the Released Parties, and each of them, from the “Released UCL Claims”
 3   defined as: only those claims that were or could have been alleged in the Complaints in
 4   the Civil Action and/or the PAGA Letter under any local law, state law, federal law,
 5   common law, equity or other theory, arising in any way from the provision or non-
 6   provision of meal and/or rest breaks to those UCL Class Members, or the timing or
 7   length of any meal and/or rest breaks provided to those UCL Class Members for the
 8   period from March 27, 2010 through October 25, 2017. This release shall only extend to
 9   Released UCL Claims that accrued during the UCL Class Period. Notwithstanding the
10   foregoing, the Released UCL Claims do not include any individual claim under
11   Section 16(b) of the FLSA, 29 U.S.C. § 216(b), as to a UCL Class Member who does not
12   opt-in to the Settlement by cashing, depositing, or endorsing his or her Settlement
13   Payment check.
14             13.   Nothing in this Order shall preclude any action to enforce the Parties’
15   obligations under the Settlement or under this Order, including the requirement that
16   Defendant make payment in accordance with the Agreement.

17             14.   If, for any reason, the Settlement ultimately does not become final and
18   effective pursuant to the Agreement, this Final Approval Order will be vacated; the
19   Parties will return to their respective positions in this action as those positions existed

20   immediately before the Parties executed the Agreement; and nothing stated in the
21   Agreement or any other papers filed with this Court in connection with the Settlement will
22   be deemed an admission of any kind by any of the Parties or used as evidence against,
23   or over the objection of, any of the Parties for any purpose in this action or in any other
24   action.
25             15.   The Parties entered into the Settlement solely for the purpose of
26   compromising and settling disputed claims. Defendant in no way admits any violation of
27   law or any liability whatsoever to Plaintiffs and the Class, individually or collectively, all
28   such liability being expressly denied by Defendant.
                                                     5
 1          16.    By means of this Final Approval Order, this Court hereby enters final
 2   judgment in this action, as defined in Rule 58(a)(1), Federal Rules of Civil Procedure.
 3          17.    Without affecting the finality of this Final Approval Order in any way, the
 4   Court retains jurisdiction of all matters relating to the interpretation, administration,
 5   implementation, effectuation and enforcement of this Order and the Settlement.
 6          18.    Plaintiffs’ Motions for Attorney’s Fees (ECF No. 130) and Final Approval of
 7   Class Action Settlement (ECF No. 132) are GRANTED. The Parties are hereby
 8   ORDERED to comply with the terms of the Agreement.
 9          19.    This action is DISMISSED with prejudice as to the Released Claims, and
10   all other claims not covered by the scope of the release in the Agreement, are
11   DISMISSED without prejudice.
12          20.    The Clerk of the Court is directed to close this case.
13          IT IS SO ORDERED.
14   Dated: May 2, 2019
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     6
